Citation Nr: 0410771	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-43 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1967 to December 
1969, and from October 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a  decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, that denied the 
veteran's claim of entitlement to service connection for a skin 
condition.  The Board notes that this claim was remanded by the 
Board in August 1997 for further development.  In a decision dated 
February 1999, the veteran was granted service connection for 
tinea pedis and a genital herpes simplex virus infection.  The 
veteran continues to argue that he has additional skin 
disabilities that warrant service connection.


REMAND

The Board notes that the Veterans Claims Assistance Act of 2000 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and assist a claimant in 
developing the facts necessary to substantiate the claim.  This 
change in the law is applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).  Such duty includes 
requesting information as described in 38 U.S.C.A. § 5106 (West 
2002).  A claim may be decided without providing such assistance 
only when no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement, or the record 
includes medical evidence sufficient to adjudicate the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  

In the instant case, the Board notes that it does not appear that 
the veteran has been provided the proper information under the 
VCAA as to which party is responsible for obtaining which 
evidence.  Upon remand, the RO should ensure that the veteran has 
received all required notice under the VCAA.  

In addition, although the veteran received an examination 
regarding his skin in December 1997, and September 1999, the Board 
is of the opinion, considering the veteran's complaints of 
additional skin disability, other than those for which he is 
already service connected, that the veteran should be sent for an 
additional VA examination, to determine what, if any, additional 
skin disabilities the veteran has, and whether they are related to 
service.

The Board regrets the additional delay to the resolution of the 
veteran's case that a further Remand will entail.  However, it is 
necessary to ensure that the veteran receives all consideration 
due him under the law.

Accordingly, this claim is REMANDED for the following development:

1. The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2. The RO should obtain all treatment records from the VAMC in 
Montana for any treatment for a skin disorder from January 2003 to 
the present.

3. After the above development has been completed, please schedule 
the veteran for a VA examination by a dermatologist to determine 
the nature, severity, and etiology of any skin disorder the 
veteran has, other than tinea pedis and genital herpes simplex.  
The claims folder is to be made available to the examiner for 
review prior to the examination.  All tests deemed necessary 
should be performed.  Request that the examiner offer an opinion 
as to whether it is as least as likely as not (i.e., is there at 
least a 50 percent probability), that any skin disorder diagnosed 
(other than tinea pedis and genital herpes simplex) is related to 
the skin problems the veteran experienced during his two periods 
of active duty.

4. Following any other development deemed appropriate by the RO, 
the RO should re-adjudicate the claim on appeal.  If the benefit 
sought is not granted, the veteran should be furnished a 
supplemental statement of the case and an opportunity to respond.  
The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





